            Case 2:20-cv-00487-JCM-DJA Document 1 Filed 03/09/20 Page 1 of 8



 1   CRAIG B. FRIEDBERG, ESQ.
     Nevada Bar No. 004606
 2   Law Offices of Craig B. Friedberg, Esq.
     4760 South Pecos Rd., Ste 103
 3   Las Vegas, Nevada 89121
     P: (702) 435-7968
 4   attcbf@cox.net
 5   Attorney for Plaintiff TABITHA OLSON and
     all others similarly situated
 6
 7                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
8
 9   TABITHA OLSON, individually and on
     behalf of all others similarly situated,          Case No.: 2:20-cv- 00485
10
                          Plaintiff,                   CLASS ACTION COMPLAINT AND
11                                                       DEMAND FOR JURY TRIAL
     v.
12
     TOO FACED COSMETICS, LLC, a Delaware
13   company,
14                        Defendant.
15          Plaintiff Tabitha Olson brings this class action under the Telephone Consumer
16   Protection Act against Defendant Too Faced Cosmetics, LLC to stop its practice of
17   sending unauthorized text messages promoting its products and services, including
18   sending texts after consumers expressly request that the text messages stop, and to
19   obtain redress for all persons similarly injured by its conduct. Plaintiff alleges as follows
20   upon personal knowledge as to herself and her own acts and experiences, and, as to all
21   other matters, upon information and belief, including investigation conducted by her
22   attorneys.
23                                 NATURE OF THE ACTION
24          1.     This case challenges Defendant’s practice of sending unauthorized text
25   messages to consumers, including after consumers request that the text messages stop.
26          2.     Defendant's text messages violated the Telephone Consumer Protection
27   Act, 47 U.S.C. § 227, and caused Plaintiff and putative members of the Class to suffer
28   actual harm, including the aggravation, nuisance, loss of time, and invasions of privacy

                                                   1
            Case 2:20-cv-00487-JCM-DJA Document 1 Filed 03/09/20 Page 2 of 8



 1   that result from the receipt of such calls, lost value of cellular services paid for, and a
 2   loss of the use and enjoyment of their phones, including wear and tear to their phones’
 3   data, memory, software, hardware, and battery components, among other harms.
 4          3.     Accordingly, Plaintiff seeks an injunction requiring Defendant to cease
 5   sending unsolicited text messages to consumers, as well as an award of actual and/or
 6   statutory damages and costs.
 7                                            PARTIES
8           4.     Plaintiff Olson is, and at all times relevant to the allegations in the
 9   complaint was, a Las Vegas, Nevada resident. Plaintiff received Too Faced Cosmetics’
10   unauthorized text messages while physically located in Las Vegas.
11          5.     Defendant Too Faced Cosmetics is a Delaware company headquartered in
12   New York.
13                                  JURISDICTION & VENUE
14          6.     This Court has federal question subject matter jurisdiction over this action
15   pursuant to 28 U.S.C. § 1331, as the action arises under the Telephone Consumer
16   Protection Act, 47 U.S.C. § 227 ("TCPA").
17          7.     The Court has personal jurisdiction over Defendant and venue is proper in
18   this District because Defendant's unauthorized telemarketing scheme was directed by
19   Defendant to Plaintiff in this District as part of a nationwide text messaging campaign
20   regularly involving text messages to other consumers in this District.
21                                  FACTUAL ALLEGATIONS
22          8.     Defendant is a cosmetics company.
23          9.     To increase sales of Too Faced Cosmetics products and services, and as
24   part of a general marketing scheme, Defendant markets its brand using text messages to
25   consumers.
26          10.    This case arises from Defendant's unsolicited text messages to Plaintiff and
27   other consumers, including text messages sent after Plaintiff and other consumers
28   expressly requested that Defendant stop texting them.

                                                    2
            Case 2:20-cv-00487-JCM-DJA Document 1 Filed 03/09/20 Page 3 of 8



 1          11.    In fact, Plaintiff regularly receives unsolicited marketing texts from
 2   Defendant notwithstanding Plaintiff's repeated requests that Defendant stop texting her.
 3          12.    For example, on February 14, 2020 at 6:57 am, Defendant sent an
 4   unsolicited text message to Plaintiff from short code 71203. Plaintiff responded to the
 5   text message less than an hour later by texting "STOP." Notwithstanding, Defendant
 6   sent Plaintiff another unsolicited text message the same day, only a few hours later, at
 7   10:49 am:
8
 9
10
11
12
13
14
15
16
17          13.    Plaintiff has never provided her consent to Too Faced Cosmetics to send
18   her text messages to her cellular phone number using an automatic telephone dialing
19   system, and even if she had, she subsequently revoked such consent by texting "STOP"
20   in response to many of Defendant's text messages .
21          14.    Defendant's unsolicited texts were a nuisance that aggravated Plaintiff,
22   wasted her time, invaded her privacy, diminished the value of the cellular services she
23   paid for, caused her to temporarily lose the use and enjoyment of her phone, and caused
24   wear and tear to her phone's data, memory, software, hardware, and battery
25   components.
26          15.    In sending the unsolicited text messages at issue, Too Faced Cosmetics, or
27   a third party acting on its behalf, utilized an automatic telephone dialing system;
28   hardware and/or software with the capacity to store or produce cellular telephone

                                                  3
             Case 2:20-cv-00487-JCM-DJA Document 1 Filed 03/09/20 Page 4 of 8



 1   number to be called, using a random or sequential number generator, or to dial
 2   telephone numbers from preloaded lists. This is evident from the circumstances
 3   surrounding the text messages, including the text messages' commercial and generic
 4   content, that the text messages were unsolicited, and that they were sent from a short
 5   code, which is consistent with the use of an automatic telephone dialing system to send
 6   text messages.
 7           16.    On information and belief, Too Faced Cosmetics, or a third-party acting on
8    its behalf, sent substantively identical unsolicited text messages en masse to the cellular
 9   telephone numbers of thousands of consumers. This is evident from the text messages'
10   commercial and generic content, that the text messages were unsolicited, and that they
11   were using an automatic telephone dialing system.
12           17.    To the extent the text messages were sent on Defendant's behalf to
13   consumers, Defendant provided the third-party access to its records, authorized use of
14   its trade name and devoted short code, otherwise controlled the content of the messages,
15   and knew of, but failed to stop, the sending of the text messages in violation of the
16   TCPA.
17           18.    Accordingly, Plaintiff brings this action pursuant to Federal Rules of Civil
18   Procedure 23(b)(2) and 23(b)(3) on behalf of herself and all others similarly situated
19   and seeks certification of the following Class:
20           ATDS Class: All persons who, on or after four years prior to the filing of
             the initial complaint in this action through the date of class certification,
21           (1) were sent a text message to their cellular telephone number by or on
             behalf of Too Faced Cosmetics, (2) using a dialing system substantially
22           similar to the dialing system used to text message Plaintiff, (3) for a
             substantially similar reason as Defendant texted Plaintiff.
23
24           19.    The following individuals are excluded from the Class: (1) any Judge or
25   Magistrate presiding over this action and members of their families; (2) Defendant, its
26   subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its
27   parents have a controlling interest and their current or former employees, officers and
28   directors; (3) Plaintiff's attorneys; (4) persons who properly execute and file a timely

                                                   4
            Case 2:20-cv-00487-JCM-DJA Document 1 Filed 03/09/20 Page 5 of 8



 1   request for exclusion from the Class; (5) the legal representatives, successors or assigns
 2   of any such excluded persons; and (6) persons whose claims against Defendant have
 3   been fully and finally adjudicated and/or released. Plaintiff anticipates the need to
 4   amend the class definitions following appropriate discovery.
 5          20.    Numerosity: The exact size of the Class is unknown and unavailable to
 6   Plaintiff at this time, but it is clear that individual joinder is impracticable. On
 7   information and belief, Defendant sent unsolicited text messages to thousands of
8    individuals who fall into the Class definition. Class membership can be easily
 9   determined from Defendant's records.
10          21.    Typicality: Plaintiff's claims are typical of the claims of the other
11   members of the Class. Plaintiff is a member of the Class, and if Defendant violated the
12   TCPA with respect to Plaintiff, then it violated the TCPA with respect to the other
13   members of the Class. Plaintiff and the Class sustained the same damages as a result of
14   Defendant's uniform wrongful conduct.
15          22.    Commonality and Predominance: There are many questions of law
16   and fact common to the claims of Plaintiff and the Class, and those questions
17   predominate over any questions that may affect individual members of the Class.
18   Common questions for the Class include, but are not necessarily limited to the
19   following:
20          a)     How Defendant gathered, compiled, or obtained the telephone numbers of
                   Plaintiff and the Class;
21
            b)     Whether the text messages were sent using an automatic telephone dialing
22                 system;
23          c)     Whether Defendant's text messages were sent for the purpose of
                   marketing Defendant's restaurants;
24
            d)     Whether Defendant sent some or all of the text messages without the
25                 consent of Plaintiff and the Class; and
26          e)     Whether Defendant's conduct was willful and knowing such that Plaintiff
                   and the Class are entitled to treble damages.
27
     ///
28

                                                    5
            Case 2:20-cv-00487-JCM-DJA Document 1 Filed 03/09/20 Page 6 of 8



 1          23.    Adequate Representation: Plaintiff will fairly and adequately
 2   represent and protect the interests of the Class and has retained counsel competent and
 3   experienced in complex class actions. Plaintiff has no interest antagonistic to those of
 4   the Class, and Defendant has no defenses unique to Plaintiff.
 5          24.    Policies Generally Applicable to the Class: This class action is
 6   appropriate for certification because Defendant has acted or refused to act on grounds
 7   generally applicable to the Class as a whole, thereby requiring the Court's imposition of
8    uniform relief to ensure compatible standards of conduct toward the members of the
 9   Class, and making final injunctive relief appropriate with respect to the Class as a whole.
10   Defendant's practices challenged herein apply to and affect the members of the Class
11   uniformly, and Plaintiff's challenge of those practices hinges on Defendant's conduct
12   with respect to the Class as a whole, not on facts or law applicable only to Plaintiff.
13          25.    Superiority: This case is also appropriate for class certification because
14   class proceedings are superior to all other available methods for the fair and efficient
15   adjudication of this controversy given that joinder of all parties is impracticable. The
16   damages suffered by the individual members of the Class will likely be relatively small,
17   especially given the burden and expense of individual prosecution of the complex
18   litigation necessitated by Defendant's actions. Thus, it would be virtually impossible for
19   the individual members of the Class to obtain effective relief from Defendant's
20   misconduct. Even if members of the Class could sustain such individual litigation, it
21   would still not be preferable to a class action, because individual litigation would
22   increase the delay and expense to all parties due to the complex legal and factual
23   controversies presented in this case. By contrast, a class action presents far fewer
24   management difficulties and provides the benefits of single adjudication, economy of
25   scale, and comprehensive supervision by a single court.
26   ///
27   ///
28   ///

                                                   6
             Case 2:20-cv-00487-JCM-DJA Document 1 Filed 03/09/20 Page 7 of 8



 1                              FIRST CAUSE OF ACTION
                                Violation of 47 U.S.C. § 227
 2                       (On Behalf of Plaintiff and the ATDS Class)
 3           26.   Plaintiff repeats and realleges the allegations of paragraphs 1 through 25 of
 4   this complaint and incorporates them by reference.
 5           27.   Defendant and/or its agents transmitted text messages to cellular
 6   telephone numbers belonging to Plaintiff and the other members of the ATDS Class
 7   using an automatic telephone dialing system.
8            28.   These solicitation text messages were sent without the consent of Plaintiff
 9   and the other members of the ATDS Class.
10           29.   Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii), and as a
11   result, under 47 U.S.C. §§ 227(b)(3)(B)-(C), Plaintiff and members of the ATDS Class
12   are entitled to a minimum of $500 and a maximum $1,500 in damages for each
13   violation.
14                                    JURY TRIAL DEMAND
15           30.   Plaintiff requests a jury trial.
16                                    PRAYER FOR RELIEF
17           WHEREFORE, Plaintiff Olson, individually and on behalf of the Class, prays for
18   the following relief:
19           a)    An order certifying this case as a class action on behalf of the Class as
20   defined above, and appointing Plaintiff as the representative of the Class and her
21   counsel as Class Counsel;
22           b)    An award of actual and/or statutory damages and costs;
23           c)    An order declaring that Defendant's actions, as set out above, violate the
24   TCPA;
25           d)    An injunction requiring Defendant to cease all unsolicited text messaging
26   activity, and to otherwise protect the interests of the Class; and
27   ///
28   ///

                                                      7
           Case 2:20-cv-00487-JCM-DJA Document 1 Filed 03/09/20 Page 8 of 8



 1         e)    Such further and other relief as the Court deems necessary.
 2   Dated: March 9, 2020
 3                                   Respectfully Submitted,
 4                                   LAW OFFICES OF CRAIG B. FRIEDBERG, ESQ.
 5                                   BY:    /s/ Craig Friedberg
                                            CRAIG B. FRIEDBERG, ESQ.
 6                                          4760 South Pecos Road, Suite 103
                                            Las Vegas, Nevada 89121
 7                                          ph: (702) 435-7968
8                                           Counsel for Plaintiff Tabitha Olson, and all
                                            others similarly situated
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               8
